DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment 
This is in response to applicant’s amendment/response filed on 9/30/2020, which has been entered and made of record.  No claim has been amended.  Claim 1 has been cancelled.  Claims 2-28 have been added.  Claims 2-28 are pending in the application. 

The rejection of Claim 1 is moot in view of Applicant’s cancellation of the claim. 

Applicant’s added claims (9/30/2020) have been entered.  All the remaining claims are new claims.  No specific arguments have been made.  

Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 2-28 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims of US 9262859 B2 in view of Lee et al. (US 7196702 B1). 
16/582,883
Claim 2-5
6-8
9
10
11
12
13-16
17
18
19
20
21-28
US 9262859 B2
Claim 1-4
11-13
5
7
8
1
1
20
14
6
6
1


16/582,883 (Claim 2)
US 9262859 (Claim 1)
    A computer-implemented method for processing a deformation of a three dimensional surface in substantially real time, the deformation resulting from processing a series of selection instructions for the deformation, comprising performing the following by computer equipment:
    A computer-implemented method for deforming a computer displayed three dimensional surface during a continuous input by a user for such deformation, comprising performing the following by computer equipment:
    displaying, on a computer-controlled display, a visual representation of at least one geometric surface represented in the computer equipment using at least three parameters, each parameter for representing the surface in a distinct one of three independent spatial coordinates, the surface represented, in the computer equipment, by first data providing a 

    accessing respective data representing one or more additional geometric objects used in determining shape modified instances of the at least one geometric surface, each of the one or more additional geometric objects: (i) having a corresponding portion that is coincident with the at least one geometric surface, and (ii) the one or more additional geometric objects, has a parameterization (Po), that is at least twice differentiable at the corresponding portion, wherein a first derivative of the parameterization Ps agrees with a first derivative of the parameterization Po at the corresponding portion, and wherein a second derivative of the parameterization Ps agrees with a second derivative of the parameterization Po at the corresponding portion;
     accessing respective data representing one or more additional geometric objects used in determining shape modified instances of the at least one geometric surface, each of the one or more additional geometric objects: (i) having a corresponding portion that is coincident with the at least one geometric surface, and (ii) being continuously differentiable;
     for at least one point of a plurality of points, each of the points included in the corresponding portion of one of the additional geometric objects, selecting

(a) the at least one point, or 

(b) associated information providing geometric information characteristic of a corresponding one of the additional geometric objects having the at least one point;
     for at least one point of a plurality of user identified points, each of the user identified points included in the corresponding portion coincident with, the at least one geometric surface, receiving a user input for selecting 

the at least one point, or 

associated information associated with the at least one point, the associated information providing geometric 

      iteratively performing A1 through A4 following so that the user perceives a substantially real time deformation of the at least one geometric surface during a continuous series of user inputs to the computer equipment, wherein each of the user inputs is for entering a corresponding change to one of: a location for the at least one point, or the associated information therefor;
(Al) receiving a next one of the selection instructions by the computer equipment; 
(A2) deriving, using the next one of the selection instructions, data representing a modified version of the corresponding additional geometric object, 
wherein for another point, for the corresponding additional geometric object, the another point being also one of the plurality of points such that the another point is not selected for contributing to the user perceived real time deformation, and the another point has second associated information providing a second geometric information characteristic of the corresponding additional geometric object at the another point, then at least one of:
(1) the another point, and 
(2) the second geometric information characteristic, remains unchanged and also corresponds with the modified version; 

    (A1) receiving a next one of the user inputs by the computer equipment; 
    (A2) deriving, using the next one of the user inputs received, data representing a modified version of the one additional geometric object, 
     wherein for another point, for the one additional geometric object, the another point being also one of the plurality of user identified points such that the another point is not selected by the user for contributing to the substantially real time deformation, and the another point has second associated data providing a second geometric information characteristic of the one additional geometric object at the another point, then at least one of: 
      (1) the another point, and 
      (2) the second geometric information characteristic remains unchanged and also corresponds with the modified version;

(A4) displaying the one shape modified instance of the at least one geometric surface on the computer-controlled display.  
       (A3) subsequently, determining data representing one of the shape modified instances of the at least one geometric surface, using data representing a modified collection of the one or more additional geometric objects, wherein the modified version of the one additional geometric object is provided in the modified collection; and 
       (A4) displaying the one shape modified instance of the at least one geometric surface on a computer display.


Regarding the limitation “at least one geometric surface represented in the computer equipment using at least three parameters, each parameter for representing the surface in a distinct one of three independent spatial coordinates,” the Examiner believes that it is inherent, because the geometric surface is “three dimensional.”
Nonetheless, Lee et al provide clear teaching on the feature as shown its Fig. 16. 


    PNG
    media_image1.png
    406
    474
    media_image1.png
    Greyscale


Further, 9262859’s “continuously differentiable” teaches the recited “twice differentiable”: 

    PNG
    media_image2.png
    217
    910
    media_image2.png
    Greyscale

The Examiner’s view is that “continuously differentiable” is a special case for “at least twice differentiable.”  If not, the Examiner conducts a KSR analysis.  It would have been a simple substitution of one known element that produces predictable results. Both “continuously differentiable” and “at least twice differentiable” are known elements to assess continuity.  At the time of invention, it would have been obvious to a person of ordinary skill in the art to use “at least twice differentiable.”  The suggestion/motivation would have been in order to have a wider choices of continuity, which offers flexibility.

Regarding Claim 13, Lee discloses wherein the one additional geometric object is a ruled surface (
The “one or more additional geometric objects” is taught by at least the isocline ribbon 216 and/or the ribbon segment 240 (in Fig. 16).
“A ‘developable surface’ is a surface that can be conceptually rolled out flat without tearing or kinking. It is a special case of a ‘ruled surface,’ this latter surface being defined by being able to lay a ruler (i.e., straight edge) at any point on the surface and find an orientation so that the ruler touches the surface along the entirety of the ruler. For a developable surface, the surface perpendiculars are all equal in direction along the ruling.”  Lee col. 4 lines 60-67.).  
At the time of invention, it would have been obvious to a person of ordinary skill in the art to combine with Lee.  The suggestion/motivation would have been in order to make it easier for a user to deform a surface. 


At the time of invention, it would have been obvious to a person of ordinary skill in the art to combine with Lee.  The suggestion/motivation would have been in order to make computer graphics more attractive to some viewers and/or users.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-28 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee et al. (Lee) (US 7196702 B1). 
Regarding Claim 2, Lee discloses A computer-implemented method for processing a deformation of a three dimensional surface in substantially real time, the deformation resulting from processing a series of selection instructions for the deformation (Figs. 30A-B; Figs 26-29; Fig. 31.  More specific identifications are provided below), comprising performing the following by computer equipment: 
displaying, on a computer-controlled display, a visual representation of at least one geometric surface represented in the computer equipment using at least three parameters, each parameter for representing the surface in a distinct one of three independent spatial coordinates, the surface represented, in the computer equipment, by first data providing a parameterization of the at least one geometric surface (Ps), the parameterization Ps having an at least two dimensional extent as a pre-image (
Step 1904 of Fig. 31 together with the following support from Fig. 16 illustrating terms and clauses recited. 

    PNG
    media_image3.png
    783
    465
    media_image3.png
    Greyscale
 

    PNG
    media_image1.png
    406
    474
    media_image1.png
    Greyscale

The “at least one three dimensional geometric surface” is taught by at least the surface 204 (in Fig. 16).); 
accessing respective data representing one or more additional geometric objects used in determining shape modified instances of the at least one geometric surface, each of the one or more additional geometric objects: (i) having a corresponding portion that is coincident with the at least one geometric surface, and (ii) the one or more additional geometric objects, has a parameterization (Po), that is at least twice differentiable at the corresponding portion, wherein a first derivative of the parameterization Ps agrees with a first derivative of the parameterization Po at the corresponding portion, and wherein a second derivative of the parameterization Ps agrees with a second derivative of the parameterization Po at the corresponding portion (
	The claim limitation is taught by at least steps 1908 and 1912 (in Fig. 31) together with the following teachings. 
The “one or more additional geometric objects” is taught by at least the isocline ribbon 216 and/or the ribbon segment 240 (in Fig. 16).
The “shape modified instances of the at least one geometric surface” is taught by at least the modified surface in step 1916 (in Fig. 31) and/or the surface S in step 1520 (in 
    PNG
    media_image4.png
    803
    515
    media_image4.png
    Greyscale


“In other words, the geometric object 204 must ‘heel’ to the isocline ribbon 216 along the profile 200. Said another way, in one embodiment, the geometric object 204 must be continuous at the isocline 216 and also be continuously differentiable across the profile 200.”  Lee col. 14 lines 1-22

    PNG
    media_image2.png
    217
    910
    media_image2.png
    Greyscale

The claim limitation is further taught by at least step 1400 (in Fig. 29A).

    PNG
    media_image5.png
    800
    500
    media_image5.png
    Greyscale

); 
for at least one point of a plurality of points, each of the points included in the corresponding portion of one of the additional geometric objects, selecting (a) the at least one point, or (b) associated information providing geometric information characteristic of a corresponding one of the additional geometric objects having the at least one point (
The claim limitation is taught by at least steps 1424-1440 (in Fig. 29B) together with the following teaching. 
The “selecting (a) the at least one point” is taught by at least markers 208 (in Fig. 16). 
The “associated information” is taught by at least by the profile handle 212 and/or the isocline handle 228 (in Fig. 16).  The “associated information” is further taught by at least “[a] pop-up property sheet is also available for the user to key-in specific numerical values for magnitude and angle for modifying a selected profile and/or isocline handle.”  Lee col. 36 lines 15-22. 
Lee discloses that “[a] ‘marker’ 208 (FIG. 16) is a point on a profile that can be moved to change the shape of the profile 200 in a region about the marker.  A marker also designates a position on a profile where the shape of a geometric object having the profile theeon can be deformed.”  Lee col. 3 lines 36-40.  As such “the associated information providing geometric information characteristic of one of the additional geometric objects having the at least one point” is taught. ); 
iteratively performing Al through A4 following for providing a user perceived substantially real time deformation of the at least one geometric surface during a processing of the series of selection instructions by the computer equipment, wherein each of the selection --4--Serial No.: 161582,883 Reply to Office Action of 2019-10-15Amdt. dated September 30, 2020 instructions corresponds to a change to one of: a location for the at least one point, or the associated information (
the claim limitation is taught by at least step 1916 (in Fig. 31), step 1464 (in Fig. 29C) and flowcharts of Figs. 30A-30B together with the following support. 
Lee discloses “[a] pop-up property sheet is also available for the user to key-in specific numerical values for magnitude and angle for modifying a selected profile and/or isocline handle.”  Lee col. 36 lines 15-22.); 
(Al) receiving a next one of the selection instructions by the computer equipment (Fig. 30B, 1532); 
(A2) deriving, using the next one of the selection instructions, data representing a modified version of the corresponding additional geometric object, 
wherein for another point, for the corresponding additional geometric object, the another point being also one of the plurality of points such that the another point is not selected for contributing to the user perceived real time deformation, and the another point has second associated information providing a second geometric information characteristic of the corresponding additional geometric object at the another point, then at least one of:
(1) the another point, and 
(2) the second geometric information characteristic, remains unchanged and also corresponds with the modified version (The limitation is taught by at least step 1504 (in Fig. 30A).  Examples for constructing isocline ribbon/boundary are disclosed in Figs. 27 and 28 and support the “next one of the selection instructions” as PT1 (in Fig. 27) or MARKER1 (in Fig. 28) and the “another point” as PT2 (in Fig. 27) or MARKER2 (in Fig. 28).); 
(A3) subsequently, determining surface data representing one of the shape modified instances of the at least one geometric surface, the surface data determined using data representing the modified version of the corresponding additional geometric object (The claim limitation is taught by at least steps 1512-1520 (in Fig. 30A) together with the following support. 
The “modified instances” is taught by at least MOD_SET (a collection of surface boundary representations)
Lee discloses that “[i]n the flowchart of FIG. 30, the high-level steps are shown for modifying in real-time the surface portions identified by the surface boundary representations in MOD-SET, where these surface portions are adjacent to the marker, MRKR.” Lee col. 30, lines 15-26.
Lee discloses that “[i]n steps 1448 through 1460 [in Fig. 26C], boundary representations of portions of the subsurfaces, Si, adjacent MRKR are determined (step 1452) and inserted into a collection of surface boundary representations denoted MOD_SET.” Lee col. 31, lines 29-38.  As such “the modified version of the corresponding additional geometric object” is taught.); and 
(A4) displaying the one shape modified instance of the at least one geometric surface on the computer-controlled display (The claim limitation is taught by at least step 1524 (in Fig. 30B)).  
The Examiner’s view is that “continuously differentiable” is a special case for “at least twice differentiable.”  If not, the Examiner conducts a KSR analysis.  It would have been a simple substitution of one known element that produces predictable results. Both “continuously differentiable” and “at least twice differentiable” are known elements to assess continuity.  Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use “at least twice differentiable.”  The suggestion/motivation would have been in order to have a wider choices of continuity, which offers flexibility. 

Regarding Claim 3, Lee discloses The method of Claim 2, 
wherein the geometric information characteristic includes a corresponding related extent for the at least one point, wherein one or more of: 
i) the corresponding related extent has a parametric direction substantially identical to a parametric tangency direction of the at least one geometric surface at the at least one point according to the parameterization of the at least one geometric surface (

(b)    Lee discloses that “[a] ‘profile handle’ 212 (FIG. 16) is a geometric object tangent to the profile 200.” Lee col. 3 lines 41-47.  As such, “i) the corresponding related extent has a parametric direction substantially identical to a parametric tangency direction of the at least one geometric surface at the at least one point according to the parameterization of the at least one geometric surface” is taught.), and 
ii) a length of the corresponding related extent for the at least one point is representative of how closely a contour of the at least one geometric surface follows the parametric tangency direction as the contour extends away from the at least one point (
(c) Lee further discloses that “the profile handle 212 affects the fullness of the profile 200 (e.g., the degree of convexity deviating from a straight line between markers on the profile) by changing the length of the profile handle.” Lee col. 3 lines 41-47.  Lee discloses that “[f]or instance, if a boundary 78 (or profile preimage) is a straight line, then such a parametric distance to a (u,v) point is easily calculated as the length of a perpendicular line segment to the boundary line through the point. Additional techniques for computing parametric distances are described hereinbelow (e.g., Sections 2.3 and 2.4).” Lee col. 14 lines 6-13.  As such, “ii) a length of the corresponding related extent for the at least one point is representative of how closely a contour of the at least one geometric surface follows the parametric tangency direction as the contour extends away from the at least one point” is taught.).  

Regarding Claim 4, Lee discloses The method of Claim 2, further including: 
adding an additional boundary to the at least one geometric surface, or to a specified one of the shape modified instances, the additional boundary being responsive to a corresponding selection instruction (
The claim limitation is taught by at least the following.
(a)    The “at least one geometric surface” and the “specified one of the shape modified instances are each supported by at least one of surfaces/subsurfaces So to Sn in steps 1400 and 1404 (in Fig. 29A).
(b)    The “additional boundary” is taught by at least a boundary of S; in step 1412 (in Fig.

(c)    Lee discloses that “the user interface may support the creation of a profile curve in a number of ways.” Lee col. 35 lines 30-31.  Lee discloses that “a profile can be sketched across one or more surfaces by having the user select all markers for the profile.”  Lee col. 35, lines 32-41); 
subsequently, generating a further geometric object for the additional boundary (
The claim limitation is taught by at least step 1416 (in Fig. 29A).); and 
subsequently, iteratively performing the Al through A4 using the further geometric object as one of the additional geometric objects (
The claim limitation is taught by at least Figs. 30A-30B.).  

Regarding Claim 5, Lee discloses The method of Claim 4, 
wherein the adding the additional boundary includes: 
processing the corresponding selection instruction by the computer equipment for identifying a point, q, for the at least one geometric surface or the specified one shape modified instance (
(a)    The “at least one geometric surface” and the “specified one of the shape modified instances are each taught by at least one of surfaces/subsurfaces So to Sn in steps 1400 and 1404 (in Fig. 29A).
(b)    The “additional boundary” is taught by at least a boundary of S; in step 1412 (in Fig.
29A).
(c)     Lee discloses that “the user interface may support the creation of a profile curve in a number of ways.” Lee col. 35 lines 30-31.  Lee discloses that “a profile can be sketched across one or more surfaces by having the user select all markers for the profile.”  Lee col. 35, lines 32-41.); and 
subsequently, generating the additional boundary, wherein a boundary of the at least one geometric surface is modified to connectedly extend between the point q and another point for the at least one geometric surface such that the additional boundary is interpolated from the at least one geometric surface or the specified one shape modified instance so that a tolerance between the at least one geometric surface or the specified one shape modified instance and the additional boundary is below a predetermined maximum tolerance (
tying the profile to the surface within a predetermined tolerance. Alternatively, in a second embodiment, a profile can be sketched across one or more surfaces by having the user select all markers for the profile. Note that in either case, a profile may be sketched across one or more surfaces. Moreover, in the second embodiment, the user interface supports the following steps to successfully create a profile.”  Lee col. 35 lines 32-42.).  

Regarding Claim 6, Lee discloses The method of Claim 2, wherein the determining the surface data representing the one shape modified instance includes combining a plurality of terms for determining points of the one shape modified instance, wherein for each pre-image point in a plurality of points distributed throughout the at least two dimensional area, and for each object (Si) of the modified collection, conditions (I) and (II) following hold: 
there are one or more corresponding terms, T, of the plurality of the terms, each term, T, dependent on the pre-image point and the object Si; and 
(II) each of the corresponding terms T is determined by computing a multiplicative product of: (a) a corresponding term weighting, and (b) data representing a particular point of the object Si, wherein the particular point has the pre-image point, upon which the corresponding term T is dependent, as a pre-image; 
wherein for each term, T', of a plurality of the terms that are dependent on the object Si being the modified version of the one additional geometric object, the corresponding term weighting (W), used in determining the term T', is determined by the computer equipment computing a value determined using a distance-like measurement between: (i) the pre-image point for the term T', and (ii) a pre-image of the corresponding portion for the at least one geometric surface and the one additional geometric object (
The claim limitation is taught by at least step 1520 (in Fig. 30A) together with the following support.
 
    PNG
    media_image6.png
    460
    592
    media_image6.png
    Greyscale

(b)    The “term T’ [of a plurality of the terms that are dependent on the surface S; being the modified version of the one additional geometric object]” is taught by at least each of those terms that are dependent on a preimage point (p) being on an isocline ribbon (R), or S(p) in accordance with the formula as disclosed in step 1520.

    PNG
    media_image7.png
    55
    306
    media_image7.png
    Greyscale
).  

Regarding Claim 7, Lee discloses The method of Claim 6, wherein each of the one or more additional geometric objects has a pre-image, and further including obtaining, for each term weighting (Wtg) used in determining the terms for determining points of the one shape modified instance, a corresponding value of a blending function, wherein the corresponding value is used for determining the corresponding term weighting Wtg (


    PNG
    media_image8.png
    53
    294
    media_image8.png
    Greyscale
).  

Regarding Claim 8, Lee discloses The method of Claim 6, wherein the corresponding term weighting, W, vary monotonically with a corresponding distance-like measurements, each of the corresponding distance-like measurements, DM, being indicative of a spacing between: (i) for a particular one of the term weightings W for which the distance-like measurement DM is used for computing the value for determining the particular term weighting W, the pre- image point upon which a particular one of the terms T' depends, the particular term T' determined using the particular term weighting W, and (ii) a pre-image of the corresponding portion for the at least one geometric surface and the one additional geometric object (
    PNG
    media_image9.png
    795
    613
    media_image9.png
    Greyscale
).  


Regarding Claim 9, Lee discloses The method of Claim 2, 
wherein the next one of the selection instructions moves the at least one point along a boundary curve, C, containing the at least one point, and further including changing the one shape modified instance of the at least one geometric surface as a result of the next one of the selection instructions (“Note that there are typically two profile handles, two isocline handles and two ribbon tangents for a profile marker, i.e., a profile handle, an isocline handle and ).  

Regarding Claim 10, Lee discloses The method of Claim 2, 
wherein the geometric information characteristic includes a corresponding related extent, E, for the one additional geometric object, and further including maintaining a predetermined constraint for the corresponding related extent E, wherein the constraint includes one of:(a) constraining the extent E to a predetermined range of directions; (b) constraining the extent E to a predetermined range of magnitudes; and (c) constraining the extent E to a predetermined range of curvatures (
“Profile and isocline handles may have various constraints placed upon them, wherein these handles may be displayed differently according to the constraints placed upon them. In particular, the following constraints may be placed upon these handles: (a) constrain, a handle to a particular range of directions; (b) constrain a handle to a particular range of magnitudes; (c) constrain :a handle to lie in a plane with other handles; (d) constrain a handle to a particular range of curvatures; (e) constrain a handle with a transform of another handle, e.g., identical rotations and/or translations.”  Lee col. 34 lines 44-62.).  

Regarding Claim 11, Lee discloses The method of Claim 2, 
wherein the geometric information characteristic includes data for a corresponding related extent, E, for the one additional geometric object, and further including maintaining a predetermined constraint for the corresponding related extent E, wherein the constraint includes one of: 
(a) constraining the extent E to lie in a plane with another related extent for some other point of the corresponding portion for at least one of the additional geometric objects; and (b) constraining the extent E to transform identically with another related extent for some other point of the corresponding portion for at least one of the additional geometric objects (
“Profile and isocline handles may have various constraints placed upon them, wherein these handles may be displayed differently according to the constraints placed upon them. In ).  

Regarding Claim 12, Lee discloses The method of Claim 2, wherein the corresponding portion is a connected boundary of the at least one geometric surface, the connected boundary including a plurality of boundary points (
The “corresponding portion” is taught by at least the profile 200 (in Fig. 16). 

    PNG
    media_image1.png
    406
    474
    media_image1.png
    Greyscale
).  

Regarding Claim 13, Lee discloses The method of Claim 2, wherein the one additional geometric object is a ruled surface (
The “one or more additional geometric objects” is taught by at least the isocline ribbon 216 and/or the ribbon segment 240 (in Fig. 16).
).  

Regarding Claim 14, Lee discloses The method of Claim 2, wherein the geometric information characteristic includes an extent of at least a portion of the one additional geometric object (
Lee discloses that “[a] ‘marker’ 208 (FIG. 16) is a point on a profile that can be moved to change the shape of the profile 200 in a region about the marker.  A marker also designates a position on a profile where the shape of a geometric object having the profile thereon can be deformed.”  Lee col. 3 lines 36-40.  As such “the associated information providing geometric information characteristic of one of the additional geometric objects having the at least one point” is taught.
The “one or more additional geometric objects” is taught by at least the isocline ribbon 216 and/or the ribbon segment 240 (in Fig. 16).).  

Regarding Claim 15, Lee discloses The method of Claim 2, wherein the geometric information characteristic includes a shape of at least a portion of the one additional geometric object (
Lee discloses that “[a] ‘marker’ 208 (FIG. 16) is a point on a profile that can be moved to change the shape of the profile 200 in a region about the marker.  A marker also designates a position on a profile where the shape of a geometric object having the profile thereon can be deformed.”  Lee col. 3 lines 36-40.  As such “the associated information providing geometric information characteristic of one of the additional geometric objects having the at least one point” is taught.
The “one or more additional geometric objects” is taught by at least the isocline ribbon 216 and/or the ribbon segment 240 (in Fig. 16).).  

Regarding Claim 16, Lee discloses The method of Claim 2, wherein the corresponding portion of the one additional geometric object includes a connected portion that connects the at least one point to the another point (The “one or more additional geometric objects” is taught by at least the isocline ribbon 216 and/or the ribbon segment 240 (in Fig. 16).).  

The method of Claim 2, wherein the corresponding portion of the one additional geometric object includes a curve between the at least one point to the another point (The “one or more additional geometric objects” is taught by at least the isocline ribbon 216 and/or the ribbon segment 240 (in Fig. 16).).  

Regarding Claim 18, Lee discloses The method of Claim 6, wherein the distance-like measurement is determined by a distance-like function (The claim limitation is taught by at least step 1520 (in Fig. 30A) together with the following support.
(a)    The “term T” is taught by at least S(p) in the formula 4.
(b)    The “term T’ [of a plurality of the terms that are dependent on the surface S; being the modified version of the one additional geometric object]” is taught by at least each of those terms that are dependent on a preimage point (p) being on an isocline ribbon (R), or S(p) in accordance with the formula as disclosed in step 1520.

    PNG
    media_image7.png
    55
    306
    media_image7.png
    Greyscale
).  

Regarding Claim 19, Lee discloses The method of Claim 2, wherein the selection instruction comprises a user input (the claim limitation is taught by at least step 1916 (in Fig. 31), step 1464 (in Fig. 29C) and flowcharts of Figs. 30A-30B together with the following support. 
Lee discloses “[a] pop-up property sheet is also available for the user to key-in specific numerical values for magnitude and angle for modifying a selected profile and/or isocline handle.”  Lee col. 36 lines 15-22.).  

Regarding Claim 20, Lee discloses The method of Claim 2, wherein the next one of the continuous selection instructions comprises a user input (
the claim limitation is taught by at least step 1916 (in Fig. 31), step 1464 (in Fig. 29C) and flowcharts of Figs. 30A-30B together with the following support. 
Lee discloses “[a] pop-up property sheet is also available for the user to key-in specific numerical values for magnitude and angle for modifying a selected profile and/or isocline handle.”  Lee col. 36 lines 15-22.).  


Regarding Claim 21, Lee discloses The method of Claim 2, wherein the processing the deformation of the three dimensional surface comprises animating the three dimensional surface (“Additionally, the present invention provides for efficient animation via repeatedly modifying surfaces of an animated object such as a representation of a face.”  Lee Abstract.).  

Regarding Claim 22, Lee discloses A computer-implemented method for processing a deformation of a three dimensional surface in substantially real time, the deformation resulting from processing a series of selection instructions for the deformation, comprising performing the following by computer equipment: --9--Serial No.: 161582,883 Reply to Office Action of 2019-10-15 Amdt. dated September 30, 2020 
displaying, on a computer-controlled display, a visual representation of at least one geometric surface represented in the computer equipment using at least three parameters, each parameter for representing the surface in a distinct one of three independent spatial coordinates, the surface having a parameterization of an at least two dimensional extent as a pre-image (See Claim 2 rejection for detailed analysis.); 
accessing respective data representing one or more additional geometric objects used in determining shape modified instances of the at least one geometric surface, each of the one or more additional geometric objects: (i) having a corresponding portion that is coincident with the at least one geometric surface, and (ii) has a parameterization that is at least twice differentiable at the corresponding portion, wherein each of the one or more additional geometric objects is geometric continuous at the corresponding portion with the at least one geometric surface (
See Claim 2 rejection for detailed analysis.
The “one or more additional geometric objects” is taught by at least the isocline ribbon 216 and/or the ribbon segment 240 (in Fig. 16).
The “corresponding portion” is taught by at least the profile 200 (in Fig. 16).
The “at least one geometric surface” is taught by at least the surface 204 (in Fig. 16).

    PNG
    media_image1.png
    406
    474
    media_image1.png
    Greyscale

“‘G1’ continuity denotes herein a geometric continuity condition wherein direction vectors along a continuous parametric path on a parametrically defined geometric object are continuous, e.g., tangent vector magnitudes are not considered.”  Lee col. 5 line 65 – col. 6 line 3.

“In other words, the geometric object 204 must ‘heel’ to the isocline ribbon 216 along the profile 200. Said another way, in one embodiment, the geometric object 204 must be continuous at the isocline 216 and also be continuously differentiable across the profile 200.”  Lee col. 14 lines 1-22

“The present invention also provides a user interface method to specify handle vectors (e.g., isocline handles) relative to a corresponding profile curve, wherein G1 continuity (as defined in the Definitions hereinabove) between surfaces joined together by the profile is assured.”  Lee col. 43 lines 32-40.); 
for at least one point of a plurality of points, each of the points included in the corresponding portion of one of the additional geometric objects, selecting (a) the at least one point, or (b) associated information providing geometric information characteristic of a corresponding one of the additional geometric objects having the at least one point (See Claim 2 rejection for detailed analysis.); 
iteratively performing Al through A4 following for providing a user perceived substantially real time deformation of the at least one geometric surface during a processing of the series of selection instructions by the computer equipment, wherein each of the selection instructions corresponds to a change to one of: a location for the at least one point, or the associated information (See Claim 2 rejection for detailed analysis.); 
(Al) receiving a next one of the selection instructions by the computer equipment (See Claim 2 rejection for detailed analysis.); 
(A2) deriving, using the next one of the selection instructions, data representing a modified version of the corresponding additional geometric object, 
wherein for another point, for the corresponding additional geometric object, the another point being also one of the plurality of points such that the another point is not selected for contributing to the user perceived real time deformation, and the another point has second associated information providing a second geometric information characteristic of the corresponding additional geometric object at the another point, then at least one of: 
(1) the another point, and 
(2) the second geometric information characteristic, --10--Serial No.: 161582,883 Reply to Office Action of 2019-10-15 Amdt. dated September 30, 2020 remains unchanged and also corresponds with the modified version (See Claim 2 rejection for detailed analysis.); 
(A3) subsequently, determining surface data representing one of the shape modified instances of the at least one geometric surface, the surface data determined using data representing the modified version of the corresponding additional geometric object (See Claim 2 rejection for detailed analysis.); and 
(A4) displaying the one shape modified instance of the at least one geometric surface on the computer-controlled display (See Claim 2 rejection for detailed analysis.).  

Regarding Claim 23, Lee discloses A computer-implemented method for processing a deformation of a three dimensional surface in substantially real time, the deformation resulting from processing a series of selection instructions for the deformation, comprising performing the following by computer equipment: 
displaying, on a computer-controlled display, a visual representation of at least one geometric surface represented in the computer equipment using at least three parameters, each parameter for representing the surface in a distinct one of three independent spatial coordinates, the surface represented, in the computer equipment, by first data providing a parameterization of the at least one geometric surface, the parameterization having an at least two dimensional extent as a pre-image (See Claim 2 rejection for detailed analysis.); 
accessing respective data representing one or more additional geometric objects used in determining shape modified instances of the at least one geometric surface, each of the one or more additional geometric objects having a corresponding portion that is coincident with the at least one geometric surface, wherein each of the one or more additional geometric objects is geometric continuous with the at least one geometric surface at the corresponding portion (See Claims 2 and 22 rejections for detailed analysis. The Examiner is reading the geometric continuous to require twice differentiable.); 
for at least one point of a plurality of points, each of the points included in the corresponding portion of one of the additional geometric objects, selecting (a) the at least one point, or (b) associated information providing geometric information characteristic of a corresponding one of the additional geometric objects having the at least one point (See Claim 2 rejection for detailed analysis.); 
iteratively performing Al through A4 following for providing a user perceived substantially real time deformation of the at least one geometric surface during a processing of the series of selection instructions by the computer equipment, wherein each of the selection --11--Serial No.: 161582,883Reply to Office Action of 2019-10-15 Amdt. dated September 30, 2020instructions corresponds to a change to one of: a location for the at least one point, or the associated information (See Claim 2 rejection for detailed analysis.); 
(Al) receiving a next one of the selection instructions by the computer equipment (See Claim 2 rejection for detailed analysis.);
(A2) deriving, using the next one of the selection instructions, data representing a modified version of the corresponding additional geometric object, 
wherein for another point, for the corresponding additional geometric object, the another point being also one of the plurality of points such that the another point is not selected for contributing to the user perceived real time deformation, and the another point has second associated information providing a second geometric information characteristic of the corresponding additional geometric object at the another point, then at least one of:
(1) the another point, and 
(2) the second geometric information characteristic, remains unchanged and also corresponds with the modified version (See Claim 2 rejection for detailed analysis.); 
(A3) subsequently, determining surface data representing one of the shape modified instances of the at least one geometric surface, the surface data determined using data representing the modified version of the corresponding additional geometric object (See Claim 2 rejection for detailed analysis.); and 
(A4) displaying the one shape modified instance of the at least one geometric surface on the computer-controlled display (See Claim 2 rejection for detailed analysis.).  

Regarding Claim 24, Lee discloses A non-transitory computer-readable medium comprising computer executable code for performing the method of Claim 2 (Lee discloses an invention in the context of computer graphics.).  

Regarding Claim 25, Lee discloses A non-transitory computer-readable medium comprising computer executable code for performing the method of Claim 22 (Lee discloses an invention in the context of computer graphics.).  

Regarding Claim 26, Lee discloses A non-transitory computer-readable medium comprising computer executable code for performing the method of Claim 23 (Lee discloses an invention in the context of computer graphics.).  

Regarding Claim 27, Lee discloses The method of Claim 2, wherein each of the one or more additional geometric objects is represented by a surface (The “one or more additional geometric objects” is taught by at least the isocline ribbon 216 and/or the ribbon segment 240 (in Fig. 16).).  

Regarding Claim 28, Lee discloses The method of Claim 2, wherein, for each of the one or more additional geometric objects, the corresponding portion includes a join with the at least one geometric surface (
The “one or more additional geometric objects” is taught by at least the isocline ribbon 216 and/or the ribbon segment 240 (in Fig. 16).
The “corresponding portion” is taught by at least the profile 200 (in Fig. 16). ).


Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENGXI LIU whose telephone number is (571)270-7509.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHENGXI LIU/Primary Examiner, Art Unit 2611